UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1458



DENNIS BAILEY,

                                              Plaintiff - Appellant,

          versus


ANNE ARUNDEL COUNTY, MARYLAND,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-01-4044-H)


Submitted:   November 19, 2003            Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Bailey, Appellant Pro Se. William Davidson Evans, Jr.,
Senior Assistant County Attorney, Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Bailey appeals the district court’s order granting Anne

Arundel County’s motion for summary judgment and denying relief on

his discrimination action. We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Bailey v. Anne Arundel County, No. CA-01-4044-

H (D. Md. Mar. 14, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2